internal_revenue_service departmeit dollar_figure i index nos washington dc person to contact telephone number refer obph fp sr ta date gul i tess legend taxpayer a taxpayer b company c plan x date date date sum sum sum sum dear ms this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated and in which you through your representative request several letter rulings under sec_402 of the internal_revenue_code representations support your ruling_request the following facts and taxpayer a was born on date and died on date at taxpayer a was an employee of company c anda years of age participant in plan x until his death representative asserts that plan x meaning of code sec_401 a your authorized is qualified within the ub taxpayer a received minimum required distributions within the meaning of code sec_401 until his death is the beneficiary of taxpayer a’s interest in plan x taxpayer b taxpayer a’s surviving_spouse from plan x on date taxpayers a and b elected to receive a single_life_annuity paid out over the joint taxpayer a’s interest in plan x in the form of a lump sum equivalency of life expectancies of taxpayers a and b possesses the right to withdraw after the death of taxpayer a amount or amounts as she deems necessary or appropriate from income and thereafter from the principal remaining in taxpayer a’s plan x interest at any time and as many times as she may elect any taxpayer b also your authorized representative asserts that taxpayer b has received minimum required distributions as that term is used in code sec_401 annually since taxpayer a’s death taxpayer b’s last required_distribution was received during the calendar and plan x‘s plan_year ending date the required_distribution for the calendar_year was sum the calendar_year sum and sum for the calendar_year it was sum it was sum sum exceeds both and for taxpayer b proposes to exercise her power of final payment and withdraw the full amount withdrawal referenced above convert her annual payments to a single sum remaining of taxpayer a s interest in plan x payable to her as taxpayer b’s beneficiary and roll over the eligible portion of said distribution into an individual_retirement_arrangement ira rollover may take the form of in code sec_401 accomplished no later than the 60th day following the date on which the distribution is made from plan x to taxpayer b the amount of the single sum distribution from plan x will approximate sum which is approximately times greater than sum set up and maintained in her name a direct transfer as provided the rollover will be if not the your authorized representative has asserted on your that the amount rolled over into an ira maintained behalf in the name of taxpayer b will not include the required_distribution as defined in code sec_401 year in which the plan x distribution is made for the based on the above you through your authorized representative request the following letter rulings of a as taxpayer a’s surviving_spouse that taxpayer b and beneficiary is eligible to roll over the eligible portion of the distribution of her surviving spouse’s interest in taxpayer a’s plan x benefit into an ira set up and maintained in her name pursuant to code sec_402 so long as the rollover occurs either as as that term is defined in code sec_401 so long as the rollover occurs no later than the 60th day following the date on which the distribution is made from plan x a direct transfer if not and or that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which plan x makes its distribution to taxpayer b and the year in which taxpayer b is treated as receiving said distribution any portion of her survivor's interest in taxpayer a's interest in plan x that is timely rolled over or directly transferred into taxpayer b’s ira with respect to your ruling requests sec_402 c of the code provides generally that if any portion of eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan transferred shall not be includible in gross_income in the taxable_year in which paid the portion of the distribution so an sec_402 of the code provides that the maximum an eligible_rollover_distribution to which amount of paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i or life expectancy of the for the life employee or the joint lives expectancies of the employee and the employee’s designated_beneficiary or or joint life up ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 a sec_402 i of the code defines eligible an individual_retirement_account retirement_plan as described in sec_408 annuity described in sec_408 contract iii retirement_plan sec_403 a a sec_401 and iv ii an individual retirement other than an endowment of the code qualified an annuity plan described in sec_402 of the code provides generally that sec_402 distribution made after the 60th day following the day on which the distributee received the property distributed shall not apply to any transfer of a sec_401 a of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is distributee of any eligible rollover distribution- a part provides that if the i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is form and at such time as the plan_administrator may prescribe to be paid in such such distribution shall be to-trustee transfer to the eligible_retirement_plan so specified in the form of a direct trustee- sec_401 b of the code provides that shall apply only to the extent that the subparagraph a eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 c a and the term eligible_rollover_distribution when used in of the code has the same meaning as when sec_401 used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 a sec_408 and sec_408 of the code of the code includes iras defined in generally a direct trustee-to-trustee transfer described in sec_401 direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code of the code constitutes a sec_1_402_c_-2 of the income_tax regulations question and answer-5 provides that generally whether a series of payments is periodic_payments over a specified period is determined at the time payments begin and by following the principles of sec_72 a iv without regard to contingencies or modifications that have not yet occurred a series of substantially equal sec_1_402_c_-2 of the income_tax regulations a payment is treated as independent of the question and answer-6 provides that with an exception not pertinent here payments in a series of substantially equal payments and thus not part of the series larger or smaller than the other_payments in the series for example if an employee elects a single payment of half of his plan benefit with the remainder of the plan benefit paid over the life expectancy of the distributee the single payment is treated as independent of the payments in the series and is otherwise excepted an eligible_rollover_distribution unless if the payment is substantially sec_1_402_c_-2 of the income_tax regulations in this case question and answer-6 does not define the term substantially larger or smaller although it does provide an example thereof taxpayer b intends to receive sum times as large as sum large as the sum of sum sec_1 circumstances the service believes that sum substantially greater than each yearly payment which taxpayer b has been receiving such that it falls within the scope of sec_1_402_c_-2 of the income_tax regulations q a-6 and is approximately times as is approximately the payment which under the and is thus with respect to your ruling requests we conclude as follows as taxpayer a’s surviving_spouse that taxpayer b and beneficiary is eligible to roll over the eligible portion of the distribution of her surviving spouse’s interest in taxpayer a’s plan x benefit into an ira set up and maintained in her name pursuant to code sec_402 the rollover occurs either as a direct transfer so long as a ’ dollar_figure s of and if not as that term is defined in code section so long as the rollover a occurs no later than the 60th day following the date on which the distribution is made from plan x that taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year in which plan x makes its distribution to taxpayer b and the year in which taxpayer b is treated as receiving said distribution any portion of her survivor's interest in taxpayer a's or interest in plan x that is timely rolled over directly transferred into taxpayer b's ira these rulings are based on the assumption that plan x a code sec_40i a qualified_retirement_plan at will be all times relevant thereto and that its related trust will at be tax-exempt within the meaning of code sec_501 furthermore it assumes that all times relevant thereto or directly transfer any taxpayer b will not roll over the plan x distribution referenced above which portion of constitutes a required_distribution under code section ira into which a taxpayer b will roll over eligible portion of her plan x distribution will meet the requirements of code sec_408 a or directly transfer it assumes that the finally the this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file with the the original of this letter_ruling is being sent to service your authorized representative o yours feances v sloan hief employee yo technical branch an ‘fans ofs enclosures deleted copy of ruling letter form_437
